 Case 5:84-cr-00021-TBR Document 68 Filed 04/23/20 Page 1 of 4 PageID #: 311




                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF KENTUCKY
                                   PADUCAH DIVISION
                            CRIMINAL ACTION NO. 5:84-CR-21-TBR

UNITED STATES OF AMERICA,                                                            PLAINTIFF

v.

WILLIAM WOOLUM,                                                                    DEFENDANT

                           MEMORANDUM OPINION AND ORDER

        This matter is before the Court on Defendant William Woolum’s Motion for

Compassionate Release. [DN 54]. The Government responded, [DN 66], and Defendant replied,

[DN 67]. Additionally, Defendant filed a Motion to Appoint Counsel, [DN 63], and a Motion to

Supplement, [DN 64]. These matters are ripe for adjudication. For the reasons stated herein,

Defendant’s Motion for Compassionate Release, [DN 54], is DENIED; and the Motion to Appoint

Counsel, [DN 63], and the Motion to Supplement, [DN 64], are DENIED AS MOOT.

                                        BACKGROUND

      On December 17, 1977, Defendant was incarcerated for violations of Kentucky state law.

[DN 54 at 153]. While serving his state sentence, a federal grand jury charged Defendant with two

counts of transmitting altered postal money orders. [DN 1]. In 1984, a jury convicted Defendant

on both counts. [DN 13]. Subsequently, Defendant was sentenced to a ten-year term of

imprisonment to run consecutively with his then outstanding state-court sentence. [DN 15]. In

2016, Defendant was paroled on his state court conviction after serving thirty-eight years and

eleven months. [DN 54 at 153]. After his release, Defendant was taken into custody by the U.S.

Marshals in order to serve his federal sentence. Id. Defendant has served approximately three years

of his ten-year sentence. Id. In the instant motion, Defendant seeks compassionate release pursuant

to the First Step Act. Id. at 152.


                                                1
 Case 5:84-cr-00021-TBR Document 68 Filed 04/23/20 Page 2 of 4 PageID #: 312




                          LEGAL STANDARD AND DISCUSSION

       “Generally speaking, once a court has imposed a sentence, it does not have authority to

change or modify that sentence unless such authority is expressly granted by statute.” United States

v. Hammond, 712 F.3d 333, 335 (6th Cir. 2013) (citing United States v. Houston, 529 F.3d 743,

748 (6th Cir. 2008) (citing United States v. Ross, 245 F.3d 577, 585 (6th Cir. 2001))). Originally,

such authority was granted pursuant to 18 U.S.C. § 4205(g), “through which the Bureau of Prisons

(“BOP”) can initiate compassionate release proceedings ‘in particularly meritorious or unusual

circumstances which could not reasonably have been foreseen’ at the time of sentencing.” Wade

v. Warden Fairton FCI, 773 F. App'x 106, 107 n.3 (3d Cir. 2019) (quoting 28 C.F.R. § 571.61(a)).

In 1984, Congress enacted a second sentence-reduction provision in 18 U.S.C. § 3582(c) as part

of the Sentencing Reform Act. United States v. Wilkins, 426 F. App'x 443, 445 (6th Cir. 2011).

“[S]ection 3582(c)(1)(A), empowered the BOP Director to ‘petition the court for a reduction in ...

sentence’ and gave courts the authority to grant those petitions if they found ‘that the reduction

was justified by ‘extraordinary and compelling reasons.’” United States v. Hammond, No. CR 02-

294 (BAH), 2020 WL 1891980, at *3 (D.D.C. Apr. 16, 2020) (quoting S. Rep. 98-223 at 118S.

Rep. 98-223 at 118; see also Pub. L. No. 98-473, Title II, § 212(a)(2)). Although the Sentencing

Reform Act repealed § 4205(g), it is well established that the Act applies “only to offenses

committed after the Act's effective date of November 1, 1987.” Wilkins, 426 F. App'x at 445–46

(citing Sentencing Act of 1987, Pub.L. No. 100–182, sec. 2, 101 Stat. 1266; Sentencing Reform

Act of 1984 § 235(a)(1), 98 Stat. at 2031–32, as amended by Sentencing Reform Amendments Act

of 1985, Pub.L. No. 99–217, sec. 4, 99 Stat. 1728; Gozlon–Peretz v. United States, 498 U.S. 395,

398, 400 n. 4, 111 S.Ct. 840, 112 L.Ed.2d 919 (1991); Prince v. United States, 46 F.3d 17, 18–19

(6th Cir. 1995); United States v. Stewart, 865 F.2d 115, 118–19 (7th Cir. 1988); United States v.



                                                 2
 Case 5:84-cr-00021-TBR Document 68 Filed 04/23/20 Page 3 of 4 PageID #: 313




Burgess, 858 F.2d 1512, 1513–14 (11th Cir. 1988)). In 2018, Congress passed the First Step Act

which amended § 3582(c) to allow a defendant to file a motion for compassionate release directly

with the court after exhausting ‘“administrative rights to appeal a failure of the Bureau of Prisons

to bring a [compassionate release] motion’ on his behalf or he waits at least ‘30 days’ after he

delivers his request for compassionate release to ‘the warden of [his] facility.’” Hammond, 2020

WL 1891980, at *3 (quoting 18 U.S.C. § 3582(c)(1)(A)).

       In this case, Defendant filed a motion for compassionate release pursuant to § 3582(c)

claiming that extraordinary and compelling reasons justify a sentence reduction. [DN 54].

However, because Defendant is serving a term of imprisonment that was imposed before

November 1, 1987, the provisions of § 3582(c) do not apply to him. See United States v.

Scarbrough, No. 1:73-CR-32-HAB, 2019 WL 2482710, at *2 (N.D. Ind. June 14, 2019). Section

4205(g) “remains the controlling law for inmates whose offense occurred prior to [November 1,

1987].” 28 CFR § 572.40; BOP Policy Statement § 5050.50, Compassionate Release/Reduction in

Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and 4205(g) (Jan. 17, 2019),

https://www.bop.gov/policy/progstat/5050_050_EN.pdf. Thus, Defendant “cannot petition the

Court directly for compassionate release or a reduction in his sentence.” Scarbrough, 2019 WL

2482710, at *2. Rather, “[r]elief under § 4205(g) requires a motion by the BOP.” Id. (citing 28

C.F. R. §§ 571.60, 571.62; see also United States v. Booker, 543 U.S. 220, 300 (2005) (noting that

under § 4205(g) “[s]entencing judges had the discretion to reduce a minimum term of

imprisonment upon the recommendation of the Bureau of Prisons”)). Although Defendant has fully

exhausted his administrative rights to appeal a failure of the BOP to bring a motion on his behalf,

the BOP itself has not filed a motion to reduce Defendant’s sentence. [DN 66 at 302]. Therefore,




                                                 3
 Case 5:84-cr-00021-TBR Document 68 Filed 04/23/20 Page 4 of 4 PageID #: 314




this Court lacks jurisdiction to reduce Defendant’s sentence pursuant to § 4205(g) and his motion

for compassionate release must be denied.

                                        CONCLUSION

       For the reasons set forth herein, IT IS HEREBY ORDERED: Defendant’s Motion for

Compassionate Release, [DN 54], is DENIED; the Motion to Appoint Counsel, [DN 63], and the

Motion to Supplement, [DN 64], are DENIED AS MOOT.

       IT IS SO ORDERED.




                                                                 April 23, 2020




CC: Attorneys of Record

William Dale Woolum
ALLENWOOD MEDIUM
01843-033
FEDERAL CORRECTIONAL INSTITUTION
Inmate Mail/Parcels
P.O. BOX 2000
WHITE DEER, PA 17887
PRO SE




                                               4
